Title: Thomas Jefferson’s Notes on Roads to Poplar Forest, 25 November 1817
From: Jefferson, Thomas
To: 


                    
                        
                            1817.
                            Nov. 25
                            
                            
                            
                        
                        
                            
                            from the house to the bridge at the meadow
                            1100
                            yds
                            
                        
                        
                            
                            along the branch to 1st xg place
                            137
                            
                            
                        
                        
                            
                            along do to 2d do
                            173
                            
                            
                        
                        
                            
                            Strait line to ∠ of lower field
                            367
                            
                            
                        
                        
                            
                            strait line to Lynchbg road in a valley
                            800
                            
                            mi
                        
                        
                            
                            
                            2577 
                            =
                            1.46
                        
                        
                            
                            the present road by the barn abt
                            3080 
                            =
                            1.75
                        
                        
                            
                               saving of distance
                            503
                            =
                             .3
                        
                    
                